Citation Nr: 1339761	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  13-13 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1949 to July 1970.  The Veteran passed away in January 1999; the appellant in this case is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for cause of the Veteran's death.  The appellant timely appealed that decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that the appellant appears to have been sent letters regarding substantiation of her claim in October and December 2011.  However, review of those letters indicates that the appellant was not informed that the Veteran was not service-connected for any disability at the time of his death, as required by Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In light of this deficiency, the Board must remand the claim at this time in order for adequate notice to be provided to the appellant.  

On appeal, the appellant asserts that the Veteran's death, which was due to metastatic lung cancer, was due to exposure to herbicides during his military in Vietnam.  The Veteran's Form DD-214s do not indicate any Vietnam service.  
In her notice of disagreement, the appellant stated that the Veteran received two Purple Hearts during his service and was even incorrectly reported as killed in action for a time.  The appellant also submitted an October 2011 buddy statement from R.E.R., which indicates that the Veteran stayed with him around Christmas time 1966 in DaNang, Vietnam for one or two nights while he was dropping off communications equipment; that statement appears to indicate that the Veteran was on his way to the First Marine Division, Aircraft Wing, which was located 5 miles from the First Marine Division barracks where the friend was located.  

In a PIES request dated January 2011, VA asked for any temporary duty or visitation orders as well as performance evaluations to substantiate the appellant's claim that the Veteran was in Vietnam.  

The Board notes that the Veteran's service treatment records, with the exception of a periodic examination in 1969 and his separation examination in 1970, are not of record.  There is a February 2012 formal finding of unavailability with regards to any other service treatment records.  

With regards to service personnel records, the Board notes that a number of service performance reviews are associated with the claims file.  However, the Board is unable to ascertain from those records whether the Veteran was stationed in Vietnam, or which unit he was attached to in November and December 1966.  

More importantly, the Board also cannot tell from the record whether the Veteran's complete service personnel records have been obtained, or whether just his performance reviews were obtained.  In light of this ambiguity, on remand, attempts to obtain any outstanding service personnel records should be made.  

The Board also notes that attempts to ascertain which units the Veteran was assigned to throughout his period of service should be made.  The RO/AMC should additionally investigate whether the Veteran was awarded one or two Purple Hearts and under what conditions and circumstances those awards were received (e.g., whether one was received in Korea and a second was received for wounds in Vietnam).

Finally, the above noted performance appraisals noted that the Veteran was assigned to Camp LeJeune during his period of service.  The drinking water at Camp LeJeune is known to have been contaminated with "volatile organic compounds, including benzene, vinyl chloride, tetrachlolethylene (PCE) and trichloroethylene (TCE)."  During the remand, a VA medical opinion should be obtained which addresses whether the Veteran's metastatic lung cancer, or the other significant conditions contributing to the Veteran's death: chronic obstructive pulmonary disease (COPD) and polycythmia vera, were caused by exposure to the noted contaminated water at Camp LeJeune.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Finally, the appellant's substantive appeal, VA Form 9, appears to have been submitted through a private attorney.  Currently, the only VA Form 21-22 of record is for the American Legion.  During the remand, the RO/AMC should clarify with the appellant whether she has chosen private representation, and if so, should obtain the appropriate VA Form 21-22a and associate it with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Clarify with the Veteran whether she has obtained representation other than the American Legion.  If so, she should be asked to submit the appropriate VA Form 21-22 or 21-21a for the new representative and such should be associated with the claims file.

2.  Send the appellant appropriate notice with respect to her claim of service connection for cause of the Veteran's death.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), and should indicate that the Veteran was not service-connected for any disability at the time of his death.

3.  Attempt to obtain through official sources any of the Veteran's complete personnel records that are not currently associated with the claims file.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

4.  The RO/AMC should additionally verify through official sources the Veteran's unit assignments, particularly from 1964 through 1970.  The RO/AMC should also investigate the number of Purple Hearts the Veteran received and the circumstances surrounding the award of those Purple Hearts to the Veteran, including whether a second Purple Heart was awarded for wounds suffered in the Republic of Vietnam.

5.  Furnish the Veteran's claims file to an appropriate VA physician in order to obtain a medical opinion regarding whether the Veteran's lung cancer, COPD or polycythemia vera are related to contaminated water exposure at Camp LeJeune.  

After reviewing the claims file, the examiner should opine as to whether the Veteran's metastatic lung cancer, COPD, and/or polycythemia vera were more like, less likely, or at least as likely as not (50 percent or greater probability) caused by the Veteran's exposure to contaminated water at Camp LeJeune during his period of service; the contaminates known to be in the water were: "volatile organic compounds, including benzene, vinyl chloride, tetrachlolethylene (PCE) and trichloroethylene (TCE)."

If either of the Veteran's COPD or polycythemia vera is shown to be caused by the contaminated water exposure in service, the examiner should additionally indicate whether such disorder "contributed substantially or materially, combined to cause, or aided or lent assistance to the production of death, such that there was a causal connection to the Veteran's death."

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the appellant's claim of service connection for cause of the Veteran's death.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



